Title: To John Adams from Silas Talbot, 2 October 1800
From: Talbot, Silas
To: Adams, John



Sir
U S Frigate Constitution Boston 2nd: Octr. 1800.

Your Excellency will doubtless remember that in the representation I made to your last year of service preformed by me in the revolutionary war, I Omitted a considerable part which I might have related with intention to have it made up by a copy of a certificate I had received from Major General Gates under whose Orders I acted one whole year—You may also remember Sir that I informed you I had wrote to my Son George Washington Talbot to forward a Copy of the said Certificate. But I have since learned that he could not lay his hands on it the paper in question, and therefore no copy was forwarded to you as I expected. This Omission was owing to my Son’s not being very conversant with my papers. I myself however had no difficulty in finding it, when I was at home the other day.
And I beg leave now to enclose you both the Original, and Copy for your information you should have,, and if agreeable to your honor, I could wish the Copy to be annexed to the statement—I made, and that Mr. Shaw would be—so obligeing as to enclose to me the Original again
I have the honor to be /  with the most Perfect respect /  Sir, Your Obedt. Humble Sert.

Silas Talbot